DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Applicant’s claim to foreign priority in application No. JP2020-037834, filed March 5, 2020, is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 20150050178 A1).
Regarding Claim 1, Chan discloses an insulating material coated soft magnetic powder (see Abstract) comprising: 


Chan discloses an oxide layer formed from silica or kaolin (see para. [0019]; one of ordinary skill in the art would appreciate that kaolin is an oxide comprising Al and Si). Chan also discloses wherein the base portion composition may comprise Si, or a combination of Si and Al (see Table 1). Thus, Chan discloses wherein there is an oxide film that is provided on a surface of the base portion and contains an oxide of an element contained in the soft magnetic material. One of ordinary skill in the art would appreciate that a layer of silica nanoparticles or kaolin particles on the base portion read on the broadest most reasonable interpretation of oxide film on the base portion. 

Chan further discloses wherein there may be multiple insulating layers (see para. [0019]), but does not expressly detail this structure. 
However, it would be obvious to one of ordinary skill in the art that, based on the disclosure (see para. [0019]), Chan teaches wherein the soft magnetic powder may be:
a first insulating layer (oxide film) formed on the base portion such that together the first insulating layer and base portion are the core particle (see above), and wherein 
a second insulating layer exists, as taught by Chan, and reads on an insulating film comprising nanoparticles which are attached to the core particle. 
Chan further discloses wherein the insulating film comprises a plurality of insulating nanoparticles which are attached to the core particle (see para. [0020] and Fig. 1 showing nanoparticles), and wherein 
a particle size of each nanoparticle is 1/50,000 or more and 1/100 or less relative to a particle size of the core particle (see para. [0019] and para. [0029]; see para. [0024]; a nanoparticle size of 14nm and a core particle comprising a base portion with a size of 100um and first insulating layer (oxide layer) of <200nm, would for example, give a ratio of nanoparticle to core particle of about 1/7,000 which reads on the claimed range).

Regarding the limitation “after being subjected to a heat treatment in which the core particle is heated at a sintering temperature or higher, a specific resistance after the heat treatment is 110% or more 
 [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. 
Moreover, it would be obvious to one of ordinary skill in the art that the particle of Chan would behave the same as the instant invention when subjected to a heat treatment, and therefore comprise the claimed specific resistance changes after heat treatment, because the particle of Chan is the same as that claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 2, Chan discloses wherein the insulating film is in a state in which a part or all of the plurality of nanoparticles attached to the core particle are integrated with the core particle (see para. [0021]; one of ordinary skill in the art would appreciate that the particles would be attached and integrated with the core particle after drying; additionally, it would be obvious to one of ordinary skill in the art that the layer of nanoparticles be integrated in order to keep the structure and necessary insulation properties protecting the base portion).
Regarding the limitation wherein the nanoparticles are “melted” to the core particle, this is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or 
 Additionally, Chan does disclose heat treatment during forming of a magnet core, and it would be obvious that this result in at least part of the plurality of nanoparticles melting, and thus further integration of the nanoparticles with the core particle (see para. [0047]).

Regarding Claim 3, Chan discloses wherein the nanoparticles preferably contain at least one of aluminum oxide, silicon oxide, zirconium oxide, and silicon nitride (see para. [0019]; alumina and silica read on aluminum oxide and silicon oxide, respectively).

Regarding Claim 4, Chan discloses wherein the oxide film preferably contains at least one of silicon oxide, aluminum oxide, and chromium oxide (see para. [0019]; both oxide film and insulating film would be formed from the materials specified in para. [0019]; again, Chan discloses wherein there are multiple layers such that a first layer would be the ‘oxide film’ and a second layer would be the ‘insulating film’).

Regarding Claim 5, Chan discloses wherein a thickness of the oxide film is 5 nm or more and 200 nm or less (see para. [0024]; additionally, in the case of multiple layers as described by para. [0019] of Chan, it would be obvious that the thickness of each layer, and the total thickness of the layers, be <200nm as taught by Chan. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 6, Chan discloses wherein a thickness of the insulating film is 3 nm or more and 150 nm or less (see para. [0024]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. Additionally, Chan discloses forming the insulating layer from 14nm particles (see also para. 

Regarding Claim 7, Chan discloses wherein at least a part of the insulating film and the oxide film are integrated (see para. [0019] and para. [0021]; one of ordinary skill in the art would appreciate that the particles of multiple layers would be attached and integrated with the core particle, for example, after drying; additionally, it would be obvious to one of ordinary skill in the art that the layers be integrated in order to keep the structure and necessary insulation properties protecting the base portion stable for subsequent processing).
Regarding the limitation wherein at least part of the insulating and oxide layer are “melted” to the core particle, this is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. 
Additionally, Chan does discloses heat treatment during forming of a magnet core, and it would be obvious that this result in the melting and further integration of the nanoparticles with the core particle (see para. [0047]).

Regarding Claim 8, Chan discloses wherein a particle size of the core particle is 1 um or more and 50 um or less (see para. [0019]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).



Regarding Claim 10, Chan discloses a magnetic element comprising: the powder magnetic core according to claim 9 (see para. [0047], [0057] and [0059]).

Regarding Claim 11, Chan discloses an electronic device comprising: the magnetic element according to claim 10 (see para. [0057] and [0059]; DC motor reads on electronic device).

Regarding Claim 12, Chan discloses a moving device comprising: the magnetic element according to claim 10 (see para. [0057] and [0059]; DC motor reads on a moving device).

Claims 1-12 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 20150050178 A1) in view of Kono (JP 5099480 B2, English translation provided).
Regarding Claim 1, Chan discloses an insulating material coated soft magnetic powder (see Abstract) comprising: 
a core particle including a base portion that includes a soft magnetic material (see para. [0023]), and 
an insulating film in which a plurality of insulating nanoparticles are attached to the core particle (see para. [0020] and Fig. 1 showing nanoparticles 11 attached to core particle 12), and wherein 
a particle size of each nanoparticle is 1/50,000 or more and 1/100 or less relative to a particle size of the core particle (see para. [0019] and para. [0029]; a nanoparticle size of 14nm and a core particle size of 100um, would for example, give a ratio of nanoparticle to core particle of about 1/7,000 which reads on the claimed range).
Chan discloses wherein multiple insulating layers may be present and wherein the layers are formed from oxides (see para. [0019]; one of ordinary skill in the art would appreciate that kaolin is an oxide comprising Al and Si). Chan further discloses base compositions comprising the same elements as 
Chan further discloses wherein the base portion may additionally be provided with a metal oxide layer formed by other known methods (see para. [0024]), but Chan is silent towards the specific details of a soft magnetic powder comprising the multiple insulating layers, and the composition of an additional oxide layer formed by other means. 
Kono teaches a Fe-Si-Cr base portion formed with an oxide layer comprising a composition with an element, particularly Cr, which is the same as an element from the base portion composition, in order to form a Cr-rich layer within the base portion which enables the reduction of the eddy current and hysteresis loss of a dust core, as well as enables higher temperature annealing of the core particles without destroying the insulating coating (see para. [0012] and para. [0015]-[0018]; see Fig. 1, oxide layer 2 on base portion 1). Kono further teaches wherein the base portion comprises Cr to prevent rust (see para. [0020]; additionally Chan discloses wherein the base portion comprises Cr - see Table 2 of Chan), and wherein the insulating is preferably thin, such as 200nm, to prevent hysteresis loss (see para. [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the core particle of Kono, which comprises a base portion of Fe-Si-Cr and outer Cr-rich layer, and an oxide layer of 200nm, also comprising Cr, for the invention disclosed by Chan. One would be motivated to do this in order to provide a soft magnetic particle with improved eddy current and hysteresis loss prevention for a dust core, and wherein the insulating coating is less likely to be destroyed during manufacturing or heat treating at high temperatures.

Regarding the limitation “after being subjected to a heat treatment in which the core particle is heated at a sintering temperature or higher, a specific resistance after the heat treatment is 110% or more of a specific resistance before the heat treatment”, this is a product-by-process limitation and also a conditional limitation. Additionally, the limitation may be interpreted as an intermediate processing step (i.e., the limitation is directed only to the core particle rather than the insulating material coated soft magnetic material).

Additionally, Kono discloses wherein the core particle is subjected to heat treatment in order to produce the Cr-rich layer of the base portion (see para. [0015]).
It would be obvious to one of ordinary skill in the art that the core particle of Chan in view Kono would behave the same as the instant invention when subjected to a heat treatment, and therefore comprise the claimed specific resistance changes after heat treatment, because the particle of Chan in view of Kono is the same as that claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 2, Chan discloses wherein the insulating film is in a state in which a part or all of the plurality of nanoparticles attached to the core particle are integrated with the core particle (see para. [0021]; one of ordinary skill in the art would appreciate that the particles would be attached and integrated with the core particle after drying; additionally, it would be obvious to one of ordinary skill in the art that the layer of nanoparticles be integrated in order to keep the structure and necessary insulation properties protecting the base portion).
Regarding the limitation wherein the nanoparticles are “melted” to the core particle, this is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. 


Regarding Claim 3, Chan discloses wherein the nanoparticles preferably contain at least one of aluminum oxide, silicon oxide, zirconium oxide, and silicon nitride (see para. [0019]; alumina and silica read on aluminum oxide and silicon oxide, respectively).

Regarding Claim 4, Chan in view of Kono discloses wherein the oxide film preferably contains at least one of silicon oxide, aluminum oxide, and chromium oxide (Kono, para. [0012]).

Regarding Claim 5, Chan in view of Kono discloses wherein a thickness of the oxide film is 5 nm or more and 200 nm or less (see Kono, para. [0033]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding Claim 6, Chan discloses wherein a thickness of the insulating film is 3 nm or more and 150 nm or less (see para. [0024]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05; see also para. [0029]; it would be obvious that an insulating layer formed from 14nm particles would be 3-150nm in thickness).

Regarding Claim 7, Chan in view of Kono discloses wherein at least a part of the insulating film and the oxide film are integrated (see Chan, para. [0019] and para. [0021]). One of ordinary skill in the art would appreciate that the particles of multiple layers, or the layer of Chan and the layer of Kono formed on the base portion (i.e., the layer of Chan and the core particle of Kono), would be attached and 
Regarding the limitation wherein at least part of the insulating and oxide layer are “melted” to the core particle, this is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. 
Additionally, Chan does discloses heat treatment during forming of a magnet core, and it would be obvious that this result in the melting and further integration of the nanoparticles with the core particle (see para. [0047]).

Regarding Claim 8, Chan discloses wherein a particle size of the core particle is 1 um or more and 50 um or less (see para. [0019]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 9, Chan discloses a powder magnetic core comprising: the insulating material coated soft magnetic powder according to claim 1 (see para. [0047], [0057] and [0059]).

Regarding Claim 10, Chan discloses a magnetic element comprising: the powder magnetic core according to claim 9 (see para. [0047], [0057] and [0059]).

Regarding Claim 11, Chan discloses an electronic device comprising: the magnetic element according to claim 10 (see para. [0057] and [0059]; DC motor reads on electronic device).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735